20 N.J. Super. 432 (1952)
90 A.2d 84
ROSE PITARESI AND EMANUEL PITARESI, PLAINTIFFS-APPELLANTS,
v.
GRACE APPELLO, EXECUTRIX OF THE ESTATE OF PASQUALE APPELLO, DECEASED AND GRACE APPELLO, INDIVIDUALLY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued June 23, 1952.
Decided June 25, 1952.
Before Judges EASTWOOD, BIGELOW and FRANCIS.
Mr. Alfred Brenner argued the cause for the plaintiffs-appellants (Mr. Dominick R. Rinaldi, attorney).
Mr. Emil W.A. Schumann argued the cause for the defendants-respondents.
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Proctor in the Law Division, reported in 17 N.J. Super. 278 (Law. Div. 1952).